EXHIBIT 10.1

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT

This Employment Separation and General Release Agreement (this “Separation
Agreement”), is entered into this 28th day of March, 2007(the “Effective Date”),
by and between John J. Laskey., an individual (“Laskey”), and MSC.Software
Corporation, a Delaware corporation (“MSC”).

WHEREAS , Laskey has been employed as Executive Vice President and Chief
Financial Officer of MSC; and

WHEREAS , Laskey desires to retire from active employment effective April 30,
2007 (the “Separation Date”) and, accordingly, Laskey and MSC have mutually
agreed to terminate Laskey’s employment relationship with MSC upon the terms set
forth herein as of the Separation Date;

NOW, THEREFORE , in consideration of the covenants undertaken and the releases
contained in this Separation Agreement and the Consulting Agreement attached as
Exhibit B hereto (the “Consulting Agreement”), Laskey and MSC agree as follows:

I. Resignation . Laskey shall resign as an officer, director, employee, member,
manager and in any other capacity with MSC and each of its affiliates. On or
before the Separation Date Laskey shall execute the letter attached as Exhibit A
hereto and promptly deliver such letter to MSC. MSC and its affiliates shall
accept such resignation, effective immediately on the Separation Date. Laskey as
of the Effective Date agrees that he has received all amounts owed for his
regular and usual salary (including, but not limited to, any overtime, bonus,
commissions, or other wages) and usual benefits. Laskey shall continue to
receive his regular and usual salary and benefits through the Separation Date.
All payments due to Laskey from MSC after the Effective Date shall be determined
under this Separation Agreement and the Consulting Agreement. Laskey shall be
entitled to his benefits under MSC’s 401(k) Plan in accordance with the terms of
that Plan, and MSC shall pay Laskey all amounts of compensation previously
deferred by him (including deferred bonuses) pursuant to the terms of the
applicable deferred compensation plan.

II. Consulting Agreement . Concurrently with the execution of this Separation
Agreement, and in consideration of the promises given and payments made
hereunder, Laskey shall execute the Consulting Agreement attached as Exhibit B
hereto.

III. Severance Pay . During the period through December 31, 2007, MSC shall
either pay or reimburse Laskey for one hundred percent (100%) of Laskey’s COBRA
premiums to continue for such period the same or reasonably equivalent medical
coverage for Laskey (and, if applicable, Laskey’s eligible dependents ) as in
effect immediately prior to the Separation Date. Thereafter, Laskey shall be
entitled to COBRA to the extent allowed by law. Such benefits are for and in
lieu of any other payments or benefits (and, except as specifically provided
herein, none shall accrue) beyond the Separation Date. Laskey specifically
acknowledges and agrees that he is entitled to receive no severance pay or other
benefits pursuant to any severance plan or policy of MSC or any of its
affiliates.

IV. Non-Disparagement . Laskey agrees that he shall not (1) directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, MSC or any of
its affiliates, past and present, and each of them, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, or (2) make any statement or engage in any
conduct that has the purpose or effect of disrupting the business of MSC or any
of its affiliates. MSC, and its officers



--------------------------------------------------------------------------------

and directors, shall not, directly or indirectly, make or ratify any statement,
public or private, oral or written, to any person that disparages, either
professionally or personally, Laskey. Nothing in the preceding two sentences,
however, shall in any way prohibit Laskey or MSC from disclosing such
information as may be required by law, or by judicial or administrative process
or order or the rules of any securities exchange or similar self-regulatory
organization applicable to such person.

V. Release . Laskey as of the Effective Date on behalf of himself, his
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges MSC and each of its parents, subsidiaries and affiliates, past and
present, as well as its and their trustees, directors, officers, members,
managers, partners, agents, attorneys, insurers, employees, stockholders,
representatives, assigns, and successors, past and present, and each of them,
hereinafter together and collectively referred to as the “Releasees,” with
respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees, arising out of
or in any way connected with his service as an officer, director, employee,
member or manager of any Releasee, his separation from his position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever, known or unknown, suspected or unsuspected, resulting
from any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of this Separation Agreement including,
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act of 1993, the
California Fair Employment and Housing Act, the California Family Rights Act, or
any claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability; provided that such release shall not apply to
(1) any obligation created by or arising out of this Separation Agreement or the
Consulting Agreement for which receipt or satisfaction has not been
acknowledged, (2) any right to indemnification that Laskey may have pursuant to
MSC’s Bylaws with respect to any losses that Laskey may in the future incur with
respect to his past service as an officer of MSC, and (3) with respect to any
such losses, any rights that Laskey may have to insurance coverage for such
losses under any MSC directors and officers liability insurance policy.

VI. 1542 Waiver . It is the intention of Laskey in executing this instrument
that the same shall be effective as a bar to each and every claim, demand and
cause of action hereinabove specified. In furtherance of this intention, Laskey
hereby expressly waives any and all rights and benefits conferred upon him by
the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly
consents that this Separation Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Laskey acknowledges that he may hereafter discover claims or facts in addition
to or different from those which Laskey now knows or believes to exist with
respect to the subject matter of this Separation Agreement and which, if known
or suspected at the time of executing this Separation

 

-2-



--------------------------------------------------------------------------------

Agreement, may have materially affected this settlement. Nevertheless, Laskey
hereby waives any right, claim or cause of action that might arise as a result
of such different or additional claims or facts. Laskey acknowledges that he
understands the significance and consequences of such release and such specific
waiver of SECTION 1542.

VII. ADEA Waiver . Laskey expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Separation
Agreement. Laskey further expressly acknowledges and agrees that:

A. In return for this Separation Agreement, he will receive consideration beyond
that which he was already entitled to receive before entering into this
Separation Agreement;

B. He is hereby advised in writing by this Separation Agreement to consult with
an attorney before signing this Separation Agreement;

C. He was given a copy of this Separation Agreement on March 28, 2007and was
informed that he had twenty-one (21) days within which to consider this
Separation Agreement; and

D. He was informed that he had seven (7) days following the date of execution of
this Separation Agreement in which to revoke this Separation Agreement.

VIII. No Transferred Claims . Laskey warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Separation
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold MSC and each of its affiliates harmless from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.

IX. Confidential Information .

A. Laskey, in the performance of Laskey’s services on behalf of MSC and its
affiliates, has had access to, received and been entrusted with confidential
information, including but in no way limited to development, marketing,
organizational, financial, management, administrative, production, distribution
and sales information, data, specifications and processes presently owned or at
any time in the future developed, by MSC, its affiliates, or its or their agents
or consultants, or used presently or at any time in the future in the course of
its or their business that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and was made available to Laskey in confidence. Laskey
represents that he has held all such information confidential and will continue
to do so.

B. Except in the performance of services on behalf of MSC and its affiliates,
Laskey shall not, directly or indirectly for any reason whatsoever, disclose or
use any such Confidential Material, unless such Confidential Material ceases
(through no fault of Laskey’s) to be confidential because it has become part of
the public domain or he is otherwise obligated to disclose such information by
the lawful order of any competent jurisdiction. All records, files, drawings,
documents, equipment and other tangible items, wherever located, relating in any
way to the Confidential Material or otherwise to the business of MSC or any of
its affiliates, which Laskey prepares, uses or encounters, shall be and remain
the sole and exclusive property of the appropriate entity or entities and shall
be included in the Confidential Material. Upon the termination or expiration, as
applicable, of the Consulting Term as set forth in the Consulting Agreement, or
whenever requested by MSC, Laskey shall promptly deliver to MSC any and all of

 

-3-



--------------------------------------------------------------------------------

the Confidential Material, not previously delivered to MSC, that may be or at
any previous time has been in Laskey’s possession or under Laskey’s control.

C. Laskey hereby acknowledges that the sale or unauthorized use or disclosure of
any of the Confidential Material by any means whatsoever and any time before,
during or after Laskey’s engagement with MSC shall constitute “Unfair
Competition.” Laskey agrees that Laskey shall not engage in Unfair Competition
either during the time engaged by MSC or any time thereafter.

D. Soliciting Customers . Laskey promises and agrees that he will not, during
his engagement pursuant to the Consulting Agreement and for a period of one year
following termination or expiration, as applicable, of the Consulting Term
thereunder, influence or attempt to influence any customers of MSC or any of its
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity which is currently or
at that particular point in time in competition with (or has plans to engage in
business which would be in competition with) the business of MSC or any of its
affiliates. (For purposes of this Separation Agreement, a business in
competition with MSC or its affiliates will be deemed to include (without
limiting any other business in competition with MSC or its affiliates) any
business which is engaged in the development, marketing and/or support of
virtual product development tools for the computer-aided engineering marketplace
(including, without limitation, simulation software and/or professional
services).) Laskey acknowledges that during his employment with MSC, he was
given access to Confidential Material of MSC and its affiliates, and that such
Confidential Material constitutes MSC’s trade secrets. Laskey acknowledges and
agrees that this restriction is necessary in order for MSC to preserve and
protect its legitimate proprietary interest in its Confidential Material and
trade secrets.

X. Soliciting Employees . Laskey promises and agrees that he will not, during
his engagement pursuant to the Consulting Agreement and for a period of one year
following the termination or expiration, as applicable, of the Consulting Term
thereunder, directly or indirectly solicit any employee of MSC or any of its
affiliates who earned annually $25,000 or more as an employee of such entity
during the last six months of his or her own employment to work for any
business, individual, partnership, firm, or corporation.

XI. Stock Options . MSC has previously granted options on shares of MSC common
stock to Laskey. As of the Separation Date, such options (to the extent not
previously expired, terminated, or exercised) remain outstanding as to an
aggregate of 200,000 shares of MSC common stock, of which such options are
currently vested as to 87,500 shares of MSC common stock (the “Vested Options”)
and the balance of such options as to 112,500 shares of MSC common stock are
currently unvested (the “Unvested Options”). Vesting of the Unvested Options
shall be accelerated effective the later of (i) the Separation Date and
(ii) such date as Laskey reaffirms his obligations as set forth in Section V, VI
and VII hereof in the form requested by MSC and such reaffirmation becomes
irrevocable.

Laskey shall have until the first to occur of the following to exercise his
Options: (1) the expiration of the maximum term of such option, (2) the
termination of the option in connection with a change in control or similar
event as provided in the applicable option agreement and/or plan under which the
option was granted, (3) December 31, 2007, or (4) MSC’s termination of Laskey’s
consulting engagement pursuant to the Consulting Agreement for Cause (as such
term is defined in the Consulting Agreement). Except as otherwise expressly
provided above in this Section XI, the Options otherwise shall remain
outstanding in accordance with their respective terms and conditions.

All other unvested equity held by Laskey as of the Separation Date shall
terminate on its terms, including without limitation all unvested Restricted
Stock Units, Performance Stock Unit Awards linked to license revenue growth and
all Performance Stock Unit Awards linked to the stock price

 

-4-



--------------------------------------------------------------------------------

of the Company. The terms of any other vested equity award, if any, shall
continue in accordance with its stated terms.

XII. Miscellaneous

A. Successors .

1. This Separation Agreement is personal to Laskey and shall not, without the
prior written consent of MSC, be assignable by Laskey.

2. This Separation Agreement shall inure to the benefit of and be binding upon
MSC and its respective successors and assigns and any such successor or assignee
shall be deemed substituted for MSC under the terms of this Separation Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the ownership of
MSC or to which MSC assigns this Separation Agreement by operation of law or
otherwise.

B. Waiver . No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

C. Modification . This Separation Agreement may not be amended or modified other
than by a written agreement executed by Laskey and the Chief Executive Officer
of MSC or his designee.

D. Complete Agreement . This Separation Agreement and the Consulting Agreement
constitute and contain the entire agreement and final understanding concerning
Laskey’s relationship with MSC and its affiliates and the other subject matters
addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matters hereof. The Employee Confidentiality and
Inventions Agreement by and between Laskey and MSC and entered into on or about
October 18, 2004 (the “Confidentiality Agreement”) is outside of the scope of
the preceding sentence and shall continue in effect in accordance with its
terms. Any representation, promise or agreement not specifically included in
this Separation Agreement, the Consulting Agreement or the Confidentiality
Agreement shall not be binding upon or enforceable against either party. This
Separation Agreement, along with the Consulting Agreement and the
Confidentiality Agreement, constitute an integrated agreement.

E. Litigation and Investigation Assistance . Laskey agrees to cooperate in the
defense of MSC or any of its affiliates against any threatened or pending
litigation or in any investigation or proceeding by any governmental agency or
body that relates to any events or actions which occurred during or prior to the
term of Laskey’s employment or the Consulting Term (as defined in the Consulting
Agreement). Furthermore, Laskey agrees to cooperate in the prosecution of any
claims and lawsuits brought by MSC or any of its affiliates that are currently
outstanding or that may in the future be brought relating to matters which
occurred during or prior to the term of Laskey’s employment or the Consulting
Term. From and after the Separation Date, except as requested by MSC or as
required by law, Laskey shall not comment upon any (i) threatened or pending
claim or litigation (including investigations or arbitrations) involving MSC or
any of its affiliates or (ii) threatened or pending government investigation
involving MSC or any of its affiliates.

F. Severability . If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of

 

-5-



--------------------------------------------------------------------------------

the Separation Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Separation
Agreement are declared to be severable.

G. Choice of Law . This Separation Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

H. Cooperation in Drafting . Each party has cooperated in the drafting and
preparation of this Separation Agreement. Hence, in any construction to be made
of this Separation Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.

I. Counterparts . This Separation Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.

J. Arbitration . Any dispute, claim or controversy arising out of or relating to
this Separation Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, including the determination of the scope or applicability of this
agreement to arbitrate, shall be submitted to final and binding arbitration, to
be held in Orange County, California before a sole arbitrator; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrator. The arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment
on the award may be entered in any court having jurisdiction. In the event
either party institutes arbitration under this Separation Agreement, the party
prevailing in any such proceeding, as determined by the arbitrator, shall be
entitled, in addition to all other relief, to reasonable attorneys’ fees
relating to such arbitration. The non-prevailing party shall be responsible for
all costs of the arbitration, including but not limited to, the arbitration
fees, court reporter fees, etc. Any dispute as to the reasonableness of costs
and expenses shall be determined by the arbitrator.

K. Advice of Counsel . In entering this Separation Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Separation Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

L. Supplementary Documents . All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Separation Agreement and which are not inconsistent with its terms.

M. Headings . The section headings contained in this Separation Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.

N. Taxes . Laskey shall be solely responsible for any taxes due as a result of
any benefit to be provided to Laskey pursuant to Section III. Laskey will defend
and indemnify MSC and each of its affiliates from and against any tax liability
that any of them may have with respect to any such payment and against any and
all losses or liabilities, including defense costs, arising out of Laskey’s
failure to pay any taxes due with respect to any such payment.

 

-6-



--------------------------------------------------------------------------------

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this 28th day of March, 2007, at Orange County, California.

 

“Laskey”

 

/s/ John L. Laskey

 

John J. Laskey

   

“MSC”

 

MSC.Software Corporation,

a Delaware corporation

/s/ John A. Mongelluzzo

 

By:

  John A. Mongelluzzo  

Its:

  Executive Vice President,  

Business Administration,

Legal Affairs and Secretary

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A – RESIGNATION LETTER

 

--------------------------------------------------------------------------------

[Attached hereto.]

 

--------------------------------------------------------------------------------

A-1

 

-8-



--------------------------------------------------------------------------------

EXHIBIT B – CONSULTING AGREEMENT

[Attached hereto.]

 

--------------------------------------------------------------------------------

B-1

 

-9-